Case 2:20-cv-02530-ODW-AS Document 24 Filed 09/03/20 Page 1 of 12 Page ID #:150




 1                                                                                   O
 2
 3
 4
 5
 6
 7
 8                    UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10
11   DANA TOMPKINS BARNETT,                     Case No. 2:20-cv-02530-ODW (ASx)
12   individually, and as Successor in Interest
     of the Estate of JEFFREY BARNETT,
13   deceased,                                  ORDER GRANTING DEFENDANT’S
14                                              MOTION TO DISMISS COMPLAINT
                         Plaintiff,             [15]
15
16        v.
17
     COUNTY OF LOS ANGELES; ALEX
18   VILLANUEVA; JONATHAN E.
19   SHERIN, M.D., Ph.D.; and DOES 1
     through 10, inclusive,
20
21                    Defendants.
22
23                                  I.   INTRODUCTION
24        Plaintiff Dana Tompkins Barnett (“Ms. Tompkins” or “Plaintiff”), individually
25   and as successor in interest to the estate of Jeffrey Barnett (“Mr. Barnett” or
26   “Decedent”), brings this action against the County of Los Angeles (the “County”),
27
28
Case 2:20-cv-02530-ODW-AS Document 24 Filed 09/03/20 Page 2 of 12 Page ID #:151




 1   Sherriff Alex Villanueva, and Dr. Jonathan E. Sherin, M.D., Ph.D.1 for violations of
 2   federal and state law stemming from Mr. Barnett’s suicide while incarcerated at a Los
 3   Angeles County Jail (the “Jail”). (Compl. ¶¶ 5–9, 14, ECF No. 1.) The County now
 4   moves to dismiss Plaintiff’s second and sixth claims under Federal Rule of Civil
 5   Procedure 12(b)(6). (Mot. to Dismiss (“Mot.”), ECF No. 15.) For the following
 6   reasons, the Court GRANTS the County’s Motion.2
 7                                      II.    BACKGROUND
 8            On or about April 6, 2019, Decedent was booked in the Los Angeles County
 9   Jail Inmate Reception Center (“IRC”).               (Compl. ¶ 14.)        Plaintiff alleges on
10   information and belief that the custodial officers were aware “Decedent had mental
11   health issues and had attempted suicide less than six months earlier” and that
12   “Decedent was gravely disabled.” (Compl. ¶ 14.) During Decedent’s booking at IRC,
13   the Los Angeles County Sheriff’s Department (“LASD”) was required to administer a
14   “Medical/Mental Health Intake Screening” survey, including a suicide risk
15   assessment. (Compl. ¶ 15.) Plaintiff alleges that Decedent informed LASD that “he
16   was taking psychiatric medication, had mental health problems, had been hospitalized
17   for a recent prior suicide attempt, and had received mental health services.” (Compl.
18   ¶ 15.)
19            Plaintiff alleges on information and belief that Decedent was not properly
20   monitored, was deprived of his necessary psychiatric medication, and received no
21   mental health services despite his known history of suicidal tendencies. (Compl.
22   ¶ 16.) The County allegedly failed to take appropriate measures to monitor Decedent,
23   in part by permitting Decedent to be left alone in a cell or room, unrestrained and
24   unmonitored. (Compl. ¶ 17.) Plaintiff also alleges that Department of Mental Health
25   and custodial personnel “failed to take well-established, suicide and self-harm
26
     1
27     Pursuant to the Parties’ joint stipulation, Dr. Sherin has since been dismissed from this action
     without prejudice. (Order, ECF No. 23.)
     2
28     After considering the papers filed in connection with the Motion, the Court deemed the matter
     appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.



                                                     2
Case 2:20-cv-02530-ODW-AS Document 24 Filed 09/03/20 Page 3 of 12 Page ID #:152




 1   prevention measures,” despite having been placed on notice of Decedent’s mental
 2   health status. (Compl. ¶ 18.) Also on April 6, 2019, Decedent fashioned a ligature
 3   and hanged himself while in custody. (Compl. ¶ 19.)
 4         Plaintiff commenced this action on March 17, 2020. (See generally Compl.)
 5   Plaintiff asserts six claims for relief in total, but only Plaintiff’s second and sixth
 6   claim are directed towards the County: (2) Deprivation of Civil Rights under 42
 7   U.S.C. § 1983: Monell violations; and (6) Violation of Americans with Disabilities
 8   Act, Title II, 42 U.S.C. § 12101 et seq. (“ADA”), Rehabilitation Act, 29 U.S.C. § 794
 9   (“RA”), and California Unruh Act, California Civil Code §§ 51, et seq. (“Unruh”).
10   (Compl. ¶¶ 31–67.) The County now moves to dismiss these claims.
11                                III.   LOCAL RULE 7-3
12         As an initial matter, Plaintiff claims that the County failed to meaningfully
13   comply with Local Rule 7-3’s meet and confer obligation prior to filing its Motion.
14   (Opp’n to Mot. (“Opp’n”) 5–6, ECF No. 18.) The County maintains that a single
15   email, with no effort to follow up via email or phone, constitutes sufficient
16   compliance. (Reply in Supp. of Mot. (“Reply”) 7, ECF No. 19.) Not so. Plaintiff is
17   not blameless either, however, as she admits to receiving the meet and confer
18   correspondence at some point shortly before the filing deadline, yet she made no effort
19   to discuss the merits of the Motion with the County. (Opp’n 5–6.)
20         Compliance with the District’s Local Rules is not optional. See, e.g., Lopez v.
21   Wells Fargo Bank, N.A., No. SACV 16-01409 AG (KESx), 2016 WL 6088257, at *2
22   (C.D. Cal. Oct. 17, 2016) (“Local Rule 7-3 isn’t just a piece of petty pedantry put
23   down to trip up lawyers. Nor is Local Rule 7-3 a mere formalism simply there to be
24   checked off by lawyers.”). Moving forward, the Court will require strict compliance
25   with Local Rule 7-3.
26                               IV.     LEGAL STANDARD
27         A court may dismiss a complaint under Rule 12(b)(6) for lack of a cognizable
28   legal theory or insufficient facts pleaded to support an otherwise cognizable legal




                                                3
Case 2:20-cv-02530-ODW-AS Document 24 Filed 09/03/20 Page 4 of 12 Page ID #:153




 1   theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988). To
 2   survive a dismissal motion, a complaint need only satisfy the minimal notice pleading
 3   requirements of Rule 8(a)(2)—a short and plain statement of the claim. Porter v.
 4   Jones, 319 F.3d 483, 494 (9th Cir. 2003). The factual “allegations must be enough to
 5   raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly, 550
 6   U.S. 544, 555 (2007). That is, the complaint must “contain sufficient factual matter,
 7   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v.
 8   Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks omitted).
 9         The determination of whether a complaint satisfies the plausibility standard is a
10   “context-specific task that requires the reviewing court to draw on its judicial
11   experience and common sense.” Id. at 679. A court is generally limited to the
12   pleadings and must construe all “factual allegations set forth in the complaint . . . as
13   true and . . . in the light most favorable” to the plaintiff. Lee v. City of Los Angeles,
14   250 F.3d 668, 679 (9th Cir. 2001).        However, a court need not blindly accept
15   conclusory allegations, unwarranted deductions of fact, and unreasonable inferences.
16   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
17         Where a district court grants a motion to dismiss, it should generally provide
18   leave to amend unless it is clear the complaint could not be saved by any amendment.
19   See Fed. R. Civ. P. 15(a); Manzarek v. St. Paul Fire & Marine Ins. Co., 519
20   F.3d 1025, 1031 (9th Cir. 2008). Leave to amend may be denied when “the court
21   determines that the allegation of other facts consistent with the challenged pleading
22   could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture
23   Co., 806 F.2d 1393, 1401 (9th Cir. 1986).         Thus, leave to amend “is properly
24   denied . . . if amendment would be futile.” Carrico v. City and Cty. of San Francisco,
25   656 F.3d 1002, 1008 (9th Cir. 2011).
26                                     V.   DISCUSSION
27         The County moves to dismiss Plaintiff’s second and sixth claims. For the
28   reasons discussed below, the Court GRANTS the County’s Motion.




                                                 4
Case 2:20-cv-02530-ODW-AS Document 24 Filed 09/03/20 Page 5 of 12 Page ID #:154




 1   A.    Plaintiff’s Monell Claim
 2         In her second claim, Plaintiff brings a survivor claim under 42 U.S.C. § 1983
 3   and Monell v. New York City Department of Social Services, 436 U.S. 658 (1978).
 4   (Compl. ¶¶ 35–42.) The County moves to dismiss this claim for (1) failing to comply
 5   with California Code of Civil Procedure sections 377.30, et seq.; and (2) failing to
 6   state a claim under Rule 12(b)(6).
 7         1.     California Code of Civil Procedure § 377.30, et seq.
 8         Although California Code of Civil Procedure section 377.30 is a state
 9   procedural rule, a plaintiff bringing a § 1983 survival action as the successor in
10   interest may only proceed if she meets the requirements of California law. See Tatum
11   v. City and Cty. of San Francisco, 441 F.3d 1090, 1093 n.2 (9th Cir. 2006). Thus, to
12   commence an action as a successor in interest, a plaintiff must execute an affidavit
13   stating, inter alia, (1) the decedent’s name; (2) the date and place of decedent’s death;
14   (3) an assertion that “[n]o proceeding is now pending in California for administration
15   of the decedent’s estate”; (4) an assertion that the declarant “is the decedent’s
16   successor in interest (as defined in Section 377.11 of the California Code of Civil
17   Procedure) and succeeds to the decedent’s interest in the action or proceeding,” or is
18   otherwise authorized to act on behalf of the decedent’s successor in interest; and
19   (5) an assertion that “[n]o other person has a superior right to commence the action or
20   proceeding or to be substituted for the decedent in the pending action or proceeding.”
21   King v. United States, No. 5:15-cv-00753 CAS (DTBx), 2016 WL 146424, at *5
22   (C.D. Cal. Jan. 11, 2016) (quoting Cal. Civ. Proc. Code §§ 377.32(a), (b)).
23         The County insists that Plaintiff’s second claim must fail because she failed to
24   attach the required affidavit to her Complaint. (Mot. 13.) However, Plaintiff filed the
25   required affidavit after the Motion was filed, and it appears to comply with each of the
26   requirements of section 377.32. (See Decl. of Dana Tompkins Barnett (“Tompkins
27   Decl.”), ECF No. 17.) Plaintiff therefore argues that any argument based on section
28   377.32 is now moot. (Opp’n 7.) On reply, the County does not challenge whether the




                                                 5
Case 2:20-cv-02530-ODW-AS Document 24 Filed 09/03/20 Page 6 of 12 Page ID #:155




 1   Tompkins Declaration meets the requisite standards; it simply argues that the
 2   declaration should be disregarded as a belated attempt to meet the requirements.
 3   (Reply 8.) The Court disagrees. In the interest of judicial economy, the Court does
 4   not dismiss Plaintiff’s second claim on this ground.
 5         2.     Requirements for a Monell Claim
 6         The County also argues that Plaintiff’s Monell claim lacks facts sufficient to
 7   state a claim. Section 1983 allows for a civil action against any person who, under
 8   color of law, causes the “deprivation of any rights, privileges, or immunities secured
 9   by the Constitution and laws.” 42 U.S.C. § 1983. While the statute does not define
10   “person” or address whether a governmental unit may be sued under its provisions, the
11   United States Supreme Court in Monell held that a local government may be sued
12   under section 1983 “when execution of a government’s policy or custom, whether
13   made by its lawmakers or by those whose edicts or acts may fairly be said to represent
14   official policy, inflicts the injury.”   Monell, 436 U.S. at 694.       Thus, to hold a
15   municipality liable for the actions of its officers and employees, a plaintiff must allege
16   one of the following: “(1) that a [municipal] employee was acting pursuant to an
17   expressly adopted official policy; (2) that a [municipal] employee was acting pursuant
18   to a longstanding practice or custom; or (3) that a [municipal] employee was acting as
19   a ‘final policymaker.’”      Lytle v. Carl, 382 F.3d 978, 982 (9th Cir. 2004).
20   Additionally, under some circumstances, a municipality can be held liable for failure
21   to train its police officers. City of Canton v. Harris, 489 U.S. 378, 388 (1989).
22   However, a governmental unit may not be liable under § 1983 simply based on a
23   “respondeat superior theory.” Monell, 436 U.S. at 691.
24         Here, the County argues that Plaintiff’s second claim under 42 U.S.C. § 1983,
25   based on a Monell theory of liability, fails to state a claim for multiple independent
26   reasons. The Court addresses the County’s arguments in turn.
27
28




                                                 6
Case 2:20-cv-02530-ODW-AS Document 24 Filed 09/03/20 Page 7 of 12 Page ID #:156




 1                  a.     Unconstitutional Policy, Custom, or Practice
 2          First, the County argues that Plaintiff fails to allege facts that demonstrate the
 3   existence of an unconstitutional policy, custom, or practice of deliberate indifference.
 4   (Mot. 14–15 (citing Mendy v. City of Freemont, No. C-13-4180 MMC, 2014 WL
 5   574599 (N.D. Cal. Feb. 12, 2014)). The Court agrees. “To survive a motion to
 6   dismiss, a plaintiff must do more than allege that a Monell defendant ‘maintained or
 7   permitted an official policy, custom or practice of knowingly permitting the
 8   occurrence of the type of wrongs’ alleged elsewhere in the complaint.” Cain v. City of
 9   Sacramento, No. 2:17-cv-00848-JAM-DB, 2017 WL 4410116, at *3 (C.D. Cal. Oct.
10   4, 2017) (quoting A.E. ex rel. Hernandez v. Cty. of Tulare, 666 F.3d 631, 637 (9th Cir.
11   2012) (discussing pleading standard for Monell claims)). “Facts regarding the specific
12   nature of the alleged policy, custom, or practice are required; merely stating the
13   subject to which the policy relates (i.e. excessive force) is insufficient.” Id.
14          Here, Plaintiff admits that there are factual allegations missing from her
15   Complaint, yet she maintains that paragraphs 33, 37, and 39 provide enough factual
16   detail to state a claim.3 (Opp’n 9–10.) The Court disagrees. Plaintiff alleges nothing
17   beyond the notion that the County maintained or permitted policies, practices, and
18   customs of knowingly permitting the occurrence of the type of wrongs alleged
19   elsewhere in the Complaint. For example, Plaintiff claims the County should be liable
20   for having a policy, practice, or custom of “failure to provide adequate mental health
21   services” and “inadequate monitoring and assessment of inmates’ mental health
22   conditions.” (Compl. ¶ 37.) Plaintiff’s allegations are conclusory and merely state the
23   subject matters to which the alleged policies relate. See Cain, 2017 WL 4410116,
24   at *3; A.E., 666 F.3d at 637.
25          Accordingly, Plaintiff fails to plead facts sufficient to show the existence of a
26   practice, custom, or policy giving rise to Monell liability.
27   3
       The Court notes that Plaintiff offers little argument other than quoting the language from her
28   Complaint in footnotes and offering a string of citations suggesting that the Court should not dismiss
     a Monell claim at the pleading stage. (Opp’n 7–10.).



                                                       7
Case 2:20-cv-02530-ODW-AS Document 24 Filed 09/03/20 Page 8 of 12 Page ID #:157




 1                    b.      Ratification
 2             Second, the County argues that Plaintiff fails to state a claim for ratification.
 3   (Mot. 15–16.) To proceed on a Monell theory premised upon ratification, a plaintiff
 4   may show either (1) that “the decision-making official was, as a matter of state law, a
 5   final policymaking authority ‘whose edicts or acts may fairly be said to represent
 6   official policy’ in the area of decision, or (2) that an official with final policymaking
 7   authority . . . delegated that authority to, or ratified the decision of, a subordinate.”
 8   Ulrich v. City & Cty. of San Francisco, 308 F.3d 968, 984–85 (9th Cir. 2002) (internal
 9   citations and quotation marks omitted). Moreover, “[t]he policymaker must have
10   knowledge of the constitutional violation and actually approve of it.” Lytle v. Carl,
11   382 F.3d 978, 987 (9th Cir. 2004).
12             Here, nothing in the Complaint demonstrates that any policymakers knew of
13   Decedent’s death or approved any decision that led to it. (See Mot. 16.) Plaintiff
14   baldly asserts that paragraphs 7, 8, and 39 of the Complaint sufficiently allege that
15   Sheriff Villanueva and Dr. Sherin4 were the policymakers for the County at the time
16   of Decedent’s death. (Opp’n 10–11.) However, Plaintiff alleges only that Sheriff
17   Villanueva was in charge of personnel at the Jail, including custodial and medical
18   staff, and that he was ultimately responsible for the well-being of the inmates in the
19   Jail, including Decedent. (Compl. ¶ 7.) These facts do not establish that Sheriff
20   Villanueva knew of any constitutional violations with respect to Decedent, nor do they
21   establish that he actually approved of such violations. Accordingly, Plaintiff’s Monell
22   claim fails insofar as it is based on a theory of ratification. See Lytle, 382 F.3d at 987.
23                    c.      Failure to Train
24             Third, the County argues that Plaintiff’s Monell claim fails to the extent it is
25   based on a failure to train theory. (Mot. 16–17.) Only in limited circumstances can a
26   government’s decision not to train employees rise to the level of an official policy or
27   custom under § 1983. Connick v. Thompson, 563 U.S. 51, 61 (2011). Thus, to
28
     4
         As previously noted, the Court here focuses solely on allegations pertaining to Sheriff Villanueva.



                                                          8
Case 2:20-cv-02530-ODW-AS Document 24 Filed 09/03/20 Page 9 of 12 Page ID #:158




 1   establish a Monell claim based on a failure to train, a plaintiff must allege facts
 2   demonstrating that the government acted with “deliberate indifference to the rights of
 3   the persons with whom the [untrained employees] c[a]me into contact.” Id. (quoting
 4   Canton, 489 U.S. at 388). And ordinarily, a Monell claim based on a failure to train
 5   theory must set forth a “pattern of similar constitutional violations.” Id. at 62; see also
 6   NeSmith v. Cty. of San Diego, No. 15cv629 JLS (JMA), 2016 WL 4515857, at *15–16
 7   (S.D. Cal. Jan. 27, 2016) (finding even generalized information on suicide rates in a
 8   county jail insufficient to establish a pattern of deliberate indifference).
 9          Here, again with bare analysis, Plaintiff submits that paragraph 39 of her
10   Complaint sufficiently alleges a failure to train. (Opp’n 11.) Not so. Paragraph 39 is
11   conclusory and devoid of factual allegations relating to any training County
12   employees did or did not receive. Plaintiff merely alleges that violations “were known
13   or should have been known to the policy makers responsible for the C[ounty], and
14   occurred with deliberate indifference to either the recurring constitutional violations
15   elaborated above, and/or to the strong likelihood that constitutional rights would be
16   violated as a result of failing to train.” Such conclusory statements are insufficient.
17   See Cain, 2017 WL 4410116, at *3; A.E., 666 F.3d at 637. Moreover, Plaintiff fails to
18   allege a pattern of deliberate indifference—the Complaint identifies no other instances
19   of inmate suicide to indicate that a failure to train was so prevalent that it amounted to
20   deliberate indifference. See Connick, 563 U.S. at 62. Thus, Plaintiff’s Monell claim
21   fails to the extent it relies on a failure to train theory.
22          In summary, Plaintiff fails to plead sufficient facts to state a viable Monell
23   claim under any of the above theories.5 The Court therefore GRANTS the County’s
24   Motion as to Plaintiff’s second claim under Monell.
25
26   5
       The County also argues that Plaintiff’s Monell claim fails because she fails to allege facts plausibly
27   showing the County’s policies were the factual and proximate cause of her injuries. (Mot. 17.)
     Because the Court finds that Plaintiff fails to plead facts establishing the presence of an official
28   policy, custom, or practice or, alternatively, a ratification or a failure to train, the Court need not
     reach the issue of causation.



                                                        9
Case 2:20-cv-02530-ODW-AS Document 24 Filed 09/03/20 Page 10 of 12 Page ID #:159




  1   C.    Plaintiff’s ADA, RA, and Unruh Claim
  2         Plaintiff’s sixth claim for relief alleges that the County is liable for violations of
  3   the ADA, the RA, and the Unruh Act. (Compl. ¶¶ 57–67.) As a preliminary matter,
  4   Plaintiff concedes that a prison does not fall within the definition of a “business
  5   establishment” for the purposes of the Unruh Act and has therefore agreed to dismiss
  6   that claim. (Opp’n 15.) To the extent Plaintiff’s sixth claim is based on violations of
  7   the Unruh Act, it is DISMISSED without leave to amend.
  8         As to the remainder of Plaintiff’s sixth claim, Title II of the ADA states, “[N]o
  9   qualified individual with a disability shall, by reason of such disability, be excluded
 10   from participation in or be denied the benefits of the services, programs, or activities
 11   of a public entity, or be subjected to discrimination by any such entity.” 42 U.S.C.
 12   § 12132. The ADA bars public entities, including prisons, from both discriminating
 13   against disabled persons and “excluding the disabled from participating in or
 14   benefitting from a public program, activity, or service ‘solely by reason of disability.’”
 15   Lee, 250 F.3d at 690–91; see also Pierce v. Cty. of Orange, 526 F.3d 1190, 1214 (9th
 16   Cir. 2008) (“It is undisputed that Title II applies to the . . . jails’ services, programs,
 17   and activities for detainees.”). Similarly, § 504 of the RA states that “[n]o otherwise
 18   qualified individual with a disability . . . shall, solely by reason of his or her disability,
 19   be excluded from participation in, be denied the benefits of, or be subjected to
 20   discrimination under any program or activity receiving Federal financial assistance.”
 21   29 U.S.C. § 794(a). As Title II of the ADA was expressly modeled after § 504 of the
 22   RA, the analysis of the rights and obligations under the two statues is largely identical.
 23   See Pierce, 536, F.3d at 1216 n.27.
 24         With respect to a correctional facility, a plaintiff may allege disability
 25   discrimination by pleading “either (i) discrimination based on disparate treatment or
 26   impact, or (ii) denial of reasonable modifications or accommodations.” Atayde v.
 27   NAPA State Hosp., 255 F. Supp. 3d 978, 1000 (E.D. Cal. 2017) (citing Fortyune v.
 28   Am. Multi-Cinema, Inc., 364 F.3d 1075, 1086 (9th Cir. 2004)). To show disparate




                                                    10
Case 2:20-cv-02530-ODW-AS Document 24 Filed 09/03/20 Page 11 of 12 Page ID #:160




  1   treatment, the plaintiff must allege that other non-disabled individuals without the
  2   plaintiff’s disability were treated more favorably.   Id. (citing McGary v. City of
  3   Portland, 386 F.3d 1259, 1265–66 (9th Cir. 2004)). To show disparate impact, a
  4   plaintiff must allege that a facially neutral policy has a significantly adverse or
  5   disproportionate impact on disabled persons. Id. (citing Lawman v. City & Cty. of
  6   San Francisco, 159 F. Supp. 3d 1130, 1148 n.11 (N.D. Cal. 2016)). And to show
  7   failure to accommodate, a plaintiff must allege that public entity knew of the
  8   plaintiff’s disability but failed to provide reasonable accommodations. Id. (citing
  9   Robertson v. Las Animas Cty. Sheriff's Dep’t, 500 F.3d 1185, 1196 (9th Cir. 2007)).
 10   “A correctional facility’s ‘deliberate refusal’ to accommodate plaintiff’s disability-
 11   related needs violates the ADA and the RA.” Id. (citing United States v. Georgia, 546
 12   U.S. 151, 157 (2006)).
 13         Here, the thrust of Plaintiff’s claim is that the County knew about Decedent’s
 14   disabilities and medical needs yet denied Decedent all medical treatment. (Opp’n 13–
 15   14.) However, Plaintiff’s Complaint includes no facts to support these conclusory
 16   allegations made only on information and belief. (See Compl. ¶¶ 14–19; 65–66.)
 17   Plaintiff’s allegations focus on the events of one day, April 6, 2019, and Plaintiff
 18   wholly fails to identify how or when any of the Defendants learned of Decedent’s
 19   medical needs. See Palacios v. Cty. of San Diego, No. 20-cv-450-MMA (DEB), 2020
 20   WL 4201686, at *14 (S.D. Cal. Jul. 22, 2020) (finding allegations of deliberate denial
 21   or outright refusal to provide medical services over the course of one day to be
 22   insufficient to state a claim under the ADA). Plaintiff offers information in her
 23   Opposition that, if true, may shed some light on the County’s knowledge of
 24   Decedent’s condition in the days and weeks prior to his suicide. (See Opp’n 3.) But
 25   those facts are not properly before the Court because they are found nowhere in the
 26   Complaint. “It is axiomatic that the complaint may not be amended by briefs in
 27   opposition to a motion to dismiss.” Bastidas v. Good Samaritan Hosp. LP, No. 13-cv-
 28   04388-SI, 2014 WL 6900051, *4 n.3 (N.D. Cal. Dec. 8, 2014) (collecting cases).




                                                11
Case 2:20-cv-02530-ODW-AS Document 24 Filed 09/03/20 Page 12 of 12 Page ID #:161




  1   Considering only the allegations in the Complaint, Plaintiff’s sixth claim fails to raise
  2   a right of relief above the speculative level because she offers only conclusory
  3   allegations with insufficient factual support. See Twombly, 550 U.S. at 555; Sprewell,
  4   266 F.3d at 988.
  5          As Plaintiff fails to plead facts that show that the County deliberately precluded
  6   Decedent from receiving necessary medication because of his disability, the Court
  7   GRANTS the County’s Motion as to Plaintiff’s sixth claim for relief under the ADA
  8   and the RA.
  9                                   VI.    CONCLUSION
 10          For the foregoing reasons, the Court GRANTS the County’s Motion and
 11   DISMISSES Plaintiff’s second and sixth claims for relief. To the extent Plaintiff’s
 12   sixth claim relies on the Unruh Act, it is dismissed without leave to amend because
 13   the Court finds that amendment would be futile. However, the Court finds that
 14   amendment would not be futile as to Plaintiff’s second claim and the remainder of
 15   Plaintiff’s sixth claim; therefore, the Court GRANTS leave to amend as to those
 16   claims. Plaintiff may file an amended complaint no later than 21 days from the date
 17   of this order.
 18
 19          IT IS SO ORDERED.
 20
 21          September 3, 2020
 22
 23                                ____________________________________
 24                                         OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
 25
 26
 27
 28




                                                 12
